By the court.
The question, whether a contract is a contract to sell, or to make and deliver, is often a very difficult one to determine. See Lamb v. Crafts, 12 Met. 353, 356, and cases there cited. But the agreement in this case was clearly a contract to sell, within the statute. Such being the nature of the contract, is the paper relied on a sufficient memorandum to take the case out of the statute ? No objection is made to its being signed by only one partner, it being a partnership concern. The statute requires “ some note or memorandum in writing of the bargain.” This letter alludes to plank bought, and to be delivered; but it does not state any one of the elements of a contract, price, quantity, quality, time, place, or any thing to inform us what the nature of the contract was; and is clearly not a sufficient memorandum. The case of Morton v. Dean, 13 Met. 385, in which the memorandum relied on was held not to be sufficient, was a stronger case for the plaintiffs than the present.

Exceptions overruled.